DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 9230532 B1) in view of Hanna et al. (US 20100128904 A1).

Regarding claim 1, Lu discloses an ANC (active noise control) system, comprising: 
an AD (analog-to-digital) converter (figure 2, item 21A) which performs an AD conversion on an external noise signal (R to form ref); 
an ANC signal generator (30, see figure 2 and 3) which generates an ANC signal (anti-noise signal from 30 to 26) for canceling a noise component arriving at ears of a user based on an output signal of the AD converter (see abstract, column 2 lines 18-28); and 
a level detector (figure 3, item 35, figure 4, items 51 and 52) which detects a level of the output signal and causes the ANC signal generator to power down (via item 39, figure 4, power down signal on right, see at least column 3 line 62 to column 4 line 6) in response to the level (also see column 5 line 56 to column 6 line 25 for differing levels), 
wherein the level detector detects when level is equal to or less than a predetermined first threshold value (k1, figure 4), and causes the ANC signal generator to perform a power down operation in response to detecting the level is equal to less than (see column 5 line 56 to column 6 line 25, table 1, power down= 1, at least W circuits powered down), and causes the ANC signal generator to exit from the power down operation when the level exceeds a predetermined second threshold value (k2, figure 4, see column 5 line 56 to column 6 line 25, table 1, power down = 0, all circuits powered on).
Lu does not expressly disclose the detector measuring of time.
Hanna discloses a level detector (explained in paragraph [0027], part of 124 of figure 1) wherein the level detector starts measuring a time when a level (sound level REF, output of 126) is equal to or less than a predetermined first threshold value (MuteLev, see paragraph [0027]), and causes the detector to change state after the measured time exceeds a predetermined value (“mute time”, “If the instantaneous sound level (REF) is below the threshold for a certain period of time, or "mute time," then a program change is detected”, paragraph [0027], see figure 2).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the time delayed level detection of Hanna in the system of Lu for the benefit of allowing for a minimum time criteria, thereby not changing too rapidly.  Therefore, it would have been obvious to combine Hanna with Lu to obtain the invention as specified in claim 1.

Regarding claim 3, Lu discloses further comprising a soft transition controller (figure 4, items 52 and 54 with signal flow to control logic 50) which causes a soft transition (applicant may want to further describe the transition intended) of the ANC signal (see associated disclosure starting at column 5, line 31, claim 5, “the noise power measurement algorithm with a smoothing function to control a rate of change of the estimate of the background noise level used to detect whether or not to set the power conservation mode”).

Regarding claim 5, Lu discloses wherein the soft transition controller performs the soft transition when returning from the power down operation (52, 54, 56, and 57 always operating).

Regarding claim 6, although Lu does not expressly disclose the first and second threshold values are the same, it would have been obvious to the designer that they may be any value at their preference.  At the time of filing, it would have been obvious to one of ordinary skill in the art to have the threshold values be the same for the benefit of allowing for reducing the two comparators to one single comparator, since they are the same threshold value.  Therefore, it would have been obvious to further comprise wherein the first threshold value is the same as the second threshold value.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed April 15th, 2022 have been fully considered but they are not persuasive. 
In general applicant argues that all of the elements of the amended claims are not found in prior art.  The examiner disagrees and maintains that Lu and Hanna teach the limitations of the claims in the manner above.
Applicant argues that the program change detector of Hanna may not be level detector and does not measure the output of an ADC, “Therefore, the program change detector of Hanna is not equivalent to the claimed level detector” (see applicant’s arguments dated April 15th, 2022, page 8).  
Firstly, the program change detector of Hanna is a level detector or at least includes a level detector.  Paragraph [0027] clearly states “If the instantaneous sound level (REF) is below the threshold for a certain period of time, or "mute time," then a program change is detected”.  This is detecting a sound level and outputting a result.  Secondly, Lu teaches most of the limitations of claim 1.  The rejection as above does not rely on the level detectors being equivalent.  The rejection only relies on the level detector of Hanna teaching measuring an amount of time and switching after a predetermined amount of time under certain conditions.  There is no reason any of the teachings of Lu would be lost by applying the delayed switching teachings of Hanna.
Applicant argues that the times of claim 1 and Hanna are different, (“Hanna’s disclosed “mute time” is completely different”, see applicant’s arguments dated April 15th, 2022, top of page 9).  However applicant has provided no convincing distinction between a time of a sound level below a threshold of claim 1 and Hanna’s time “the instantaneous sound level (REF) is below the threshold” (paragraph [0027]).
Applicant argues there is no motivation to combine Lu and Hanna (see applicant’s arguments dated April 15th, 2022, bottom of page 9).  However the examiner maintains as above that it would have been obvious to a person of ordinary skill in the art to use the time delayed level detection of Hanna in the system of Lu for the benefit of allowing for a minimum time criteria, thereby not changing too rapidly.  Adding a slower transition from one state to another as taught by Hanna avoids rapid chattering and strange results at the output of the detector, and thus the entire system.
Regarding applicant’s argument that Hanna’s detector is not controlling a power down operation (see applicant’s arguments dated April 15th, 2022, page 10), once again, the rejection as above does not rely on the systems being equivalent.  The rejection only relies on the level detector of Hanna teaching measuring an amount of time and switching after a predetermined amount of time under certain conditions.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/Examiner, Art Unit 2654       
/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654